Citation Nr: 1634884	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  05-07 13	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia prior to October 11, 2011, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1972 to December 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

During the pendency of the appeal, the RO granted an increased evaluation to 20 percent effective October 10, 2011.  This increase during the appeal did not constitute a full grant of the benefit sought.  Therefore, the Veteran's claim for an increased evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

This matter was previously before the Board in November 2014, at which time it was remanded for further development.  It is now returned to the Board.

The record reflects the Veteran appointed the above-named private attorney to represent him concerning the present claim currently before the Board, and that representation is limited to this claim only.  Disabled American Veterans remains the Veteran's authorized representative in all other matters, which are not currently before the Board. 

In January 2016, the Veteran's attorney submitted a motion for correction of the docket number in this case, pursuant to 38 C.F.R. § 20.900.  In an August 2016 letter, the Board advised the Veteran that his appeal had been assigned an earlier docket number as it appears on the title page of this decision, as the issue currently on appeal was considered a "downstream issue" arising out of a previously remanded claim.  See Vargas-Gonzales v. Principi, 15 Vet. App. 222 (2001).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

The Veteran's attorney asserts that the January 2015 VA examination report is inadequate for rating purposes in regard to flare-ups.  The examiner noted that he could not provide an opinion regarding additional limitation of motion or functional loss during flare-ups without resorting to mere speculation because this would require an examination during flare-ups.  It is not clear; however, why the examiner could not ask the Veteran to specifically report his functional loss and demonstrate his ranges of motion during flare-ups.  

In the January 2015 examination report, the examiner opined that it was at least as likely as not that the Veteran's current diagnosis of osteoarthritis, and meniscal tear were a progression of the condition chondromalacia.  The Board points out that the Veteran is requesting a separate rating for these disabilities.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  On remand, the examiner should address what additional knee disability, if any, is attributable to that meniscal tear.  

In addition, the Board finds that an additional examination is warranted in light of the United States Court of Appeals for Veterans Claims (Court) recent holding in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The Board finds that none of the VA examination reports of record are adequate.  The most recent January 2015 VA examination report contained only one set of range of motion findings per extremity, with no identification of whether it reflected active or passive motion.  The examination does not address nonweight-bearing.  A remand for a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the current degree of severity of his service-connected right knee disability.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide the rationale for opinions expressed.  The examiner should provide the following information:

(a)  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

(b)  The examiner must describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

(c)  Indicate whether there is recurrent subluxation or instability of the right knee, and if so, the severity of any recurrent subluxation or instability.  If instability is unable to be tested, an explanation should be provided.  

(d)  Identify whether any additional knee disability, if any, is attributable to the right meniscal tear that is separate from the service-connected right knee chondromalacia.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




